Title: To James Madison from Thomas Auldjo, 1 March 1808
From: Auldjo, Thomas
To: Madison, James



Sir
Cowes 1 March 1808

I had the honor to write you 17th. of January & now send you a copy thereof enclosed  Since that period one only of the American Ships sent into the ports of my district in consequence of the orders of Council, has proceeded to her destined port Amsterdam.  The rest of them have either gone to London to unload their Cargoes or remain where they were, in anxious hope, that the packet daily expected, will bring eventual instructions from the Owners & Shippers in America.
Our prices of wheat are 8/ 6 a 8/ 9 Pr bushel.  I am very respectfully Sir Your most obd hble Sr

Thomas Auldjo 

